                     IN THE UNITED STATES DISTRICT COURT
                FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION
                      CIVIL ACTION NO. 3:19-CR-183-RJC-DCK

 UNITED STATES OF AMERICA,                            )
                                                      )
                Plaintiff,                            )
                                                      )
    v.                                                )       ORDER
                                                      )
 SAYON BESTMAN,                                       )
                                                      )
                Defendant.                            )
                                                      )

         THIS MATTER IS BEFORE THE COURT on the Government’s “Motion To Seal”

(Document No. 212) filed November 10, 2020. In accordance with the Local Rules, the Court has

considered the Motion to Seal, the public’s interest in access to the affected materials, and

alternatives to sealing. The Court determines that no less restrictive means other than sealing is

sufficient inasmuch as the Government’s Motion for Final Determination of Restitution in the

amount of $6,112.29 contains sensitive and private information that is inappropriate for public

access, including the names of victims. Having carefully considered the motion and the record,

and for good cause, the undersigned will grant the motion.

         IT IS, THEREFORE, ORDERED that the Government’s “Motion To Seal” (Document

No. 212) is GRANTED, and the Government’s Motion for Final Determination of Restitution in

the amount of $6,112.29 (Document No. 211) is sealed until further Order of this Court.



                                       Signed: November 10, 2020




      Case 3:19-cr-00183-RJC-DCK Document 213 Filed 11/10/20 Page 1 of 1
